DETAILED ACTION
1.	Claims 14-26 of U.S. Application 16/487204 filed on August 20, 2019 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on August 20, 2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claim 14 is objected to because of the following informalities: 
Claim 14, line 8, “each of the extension” should be -- each of the extensions --.
Claim 18, line 4, “the storage accommodates the extension” should be -- the storage swelling accommodates the extension -- 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



7.	Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, line 3 “either one of the bus bar cover and the bus bar holder includes a protrusion” it is not clear whether “protrusion” refers to the “protrusions” identified in claim 14, lines 9, 11 and 12 or another protrusion.  Therefore it is indefinite.
	The specification in paragraph 82, recites, “the phase bus holder 241 includes a plurality of protrusions 241p.”  The examiner therefore suggests that Applicant amend claim 20 to recite “the bus bar holder includes a plurality of protruding parts.”
	For the purposes of examination the examiner will interpret as -- the bus bar holder includes a plurality of protruding parts --.
	Claims 21 and 22 are also rejected due to dependence on claim 20.
Regarding claim 21, lines 1-3, “the protrusion in contact with the base at or adjacent to the extension is disposed at or adjacent to the protrusion and the through hole.” It is not clear whether “the protrusion” identified in line 2 is the same kind of “protrusion” described in line 1 or a different protrusion.  Therefore it is indefinite.
The specification in paragraphs 82-88, identifies bus bar cover protrusions 242p and bus bar holder protrusions 241p.

Regarding claim 22, lines 1-3, “the protrusion or the through hole is disposed on a corner portion.”  It is not clear as to which “protrusion” the claim refers, the protrusion identified in claim 14 or the other protrusion identified in claim 20.  Therefore it is indefinite.
The applicant’s disclosure in figure 6 shows the bus bar holder protrusions 241p at the corner portion of the polygonal shaped bus bar holder 241.
Therefore for the purposes of examination, the examiner will interpret as -- the bus bar holder protruding part is disposed at the corner portion of the polygonal shaped bus bar holder --.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama (JP 2013102596, see English Machine Translation attached) in view Okamoto et al (Okamoto) (JP 2010119238, see English Machine Translation attached).
claim 14, Sakiyama teaches (see figs. 2-4, 7 and 8 below) a bus bar unit (50) (Abstract) comprising: 
a bus bar holder (52), which is an insulator and supports a plurality of bus bars (30U, 30V, 30W, 30N) for phases of a motor (1, fig. 1) rotating about a central axis (pages 4 and 6); and 
a bus bar cover (57), which is an insulator, covers at least one side of each of the bus bars (30U, 30V, 30W, 30N) in an axial direction, and is fixed to the bus bar holder (52) (page 7); 
wherein each of the bus bars (30U, 30V, 30W, 30N) includes a base (31U, V, W or N), a plurality of extensions (35U, V, W or N) each extending outward in a radial direction from the base (31U, V, W or N), and a terminal (37U, V, W or N) installed on an outer end of each of the extension (35U, V, W or N) in the radial direction (page 5).
Sakiyama does not explicitly teach the bus bar cover includes a plurality of protrusions each protruding to another side in the axial direction; and the plurality of protrusions are in contact with each of the bus bars while at least one of the protrusions is in contact with the base at or adjacent to the extension.

    PNG
    media_image1.png
    541
    1046
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    505
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    901
    1173
    media_image3.png
    Greyscale

However, Okamoto teaches (see figs. 2 and 5 below) the bus bar cover (30) includes a plurality of protrusions (34) each protruding to another side in the axial direction; and the plurality of protrusions (34) are in contact with each of the bus bars (20) while at least one of the protrusions (34) is in contact with the base (see annotated fig. 5 below) at or adjacent to the extension (21) (¶ 13; ¶ 23 to ¶ 25; ¶ 11; Abstract) in order to prevent excessive noise or rattling during operation of the device (Okamoto, Abstract, ¶ 25).

    PNG
    media_image4.png
    554
    409
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    617
    448
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakiyama and provide the bus bar cover includes a plurality of protrusions each protruding to another side in the axial direction; and the plurality of protrusions are in contact with each of the bus bars while at least one of the protrusions is in contact with the base at 
Regarding claim 23/14, Sakiyama in view of Okamoto teaches the device of claim 14, Sakiyama further teaches (see figs. 2-4, 7 and 8 above) the bus bar holder (52) has a polygonal shape in a plan view (fig. 7; claim 6; page 9).
Regarding claim 24/23/14, Sakiyama in view of Okamoto teaches the device of claim 14 but does not explicitly teach the protrusion in contact with the base at or adjacent to the extension is located at a position other than the corner portion of the polygonal shape.
However, Okamoto further teaches (see figs. 2 and 5 above and fig. 1 below) the protrusion (34) in contact with the base (see annotated fig. 5 above) at or adjacent to the extension (21) is located at a position other than the corner portion (see annotated fig. 1 below) of the polygonal shape (since cover 30 which contains protrusion 34 in not at the corner portion of the busbar holder 10) (fig. 1; ¶ 13; ¶ 23 to ¶ 25; ¶ 11; Abstract) in order to prevent excessive noise or rattling during operation of the device (Okamoto, Abstract, ¶ 25).

    PNG
    media_image6.png
    595
    582
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakiyama in view of Okamoto and provide the protrusion in contact with the base at or adjacent to the extension is located at a position other than the corner portion of the polygonal shape as further taught by Okamoto in order to prevent excessive noise or rattling during operation of the device (Okamoto, Abstract, ¶ 25).
claim 25/14, Sakiyama in view of Okamoto teaches the device of claim 14, Sakiyama further teaches (see fig. 1 below) a motor (1) comprising: the bus bar unit (50); a stator (3); and a rotor (4) including a magnet (13) facing the stator (3) in a radial direction and rotatable about the central axis (fig. 1; page 4; Abstract).

    PNG
    media_image7.png
    442
    522
    media_image7.png
    Greyscale

10.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view Okamoto as applied to claim 14 above, and further in view of Sakamoto (JP 2015100267, see English Machine Translation attached).
Regarding claim 15/14, Sakiyama in view of Okamoto teaches the device of claim 14, Sakiyama further teaches (see figs. 2-4, 7 and 8 above) the base (31U, V, W or N) of the plurality of bus bars (30U, 30V, 30W, 30N) is disposed in series in the radial direction; the bus bar holder (52) is provided with a partition wall (see annotated fig. 7 
Sakiyama in view of Okamoto do not explicitly teach a first notch notched in the axial direction is provided on an end of one side of the partition wall in the axial direction; and a portion of the extension extending across the partition wall is disposed in the first notch.
However, Sakamoto teaches (see figs. 3 and 9 below) a first notch (48) notched in the axial direction is provided on an end of one side of the partition wall (see annotated fig. 9 below) in the axial direction; and a portion of the extension (15b, 25b, 35b, 45b) extending across the partition wall (see annotated fig. 9 below) is disposed in the first notch (48) (¶ 40; ¶ 42; ¶ 47; ¶ 54) in order to provide ease of installation and reduced size (Sakamoto, ¶ 54; ¶ 6; ¶ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakiyama in view of Okamoto and provide a first notch notched in the axial direction is provided on an end of one side of the partition wall in the axial direction; and a portion of the extension extending across the partition wall is disposed in the first notch as taught by Sakamoto in order to provide ease of installation and reduced size (Sakamoto, ¶ 54; ¶ 6; ¶ 8).

    PNG
    media_image8.png
    651
    550
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    470
    462
    media_image9.png
    Greyscale

Regarding claim 16/15/14, Sakiyama in view of Okamoto and Sakamoto teaches the device of claim 15, Sakiyama further teaches (see figs. 2-4, 7 and 8 above) a second notch (55) notched in the axial direction is provided on an end of one side of an outer circumferential wall (54a) of the bus bar holder (52) in the axial direction; andPreliminary AmendmentPage 5 of 7 a portion of the extension (35N) extending across the outer circumferential wall (54a) is disposed in the second notch (55) (page 7).
Regarding claim 17/15/14, Sakiyama in view of Okamoto and Sakamoto teaches the device of claim 15, Sakiyama further teaches (see figs. 2-4, 7 and 8 above) the end of the one side of the partition wall (see annotated fig. 7 above) in the axial direction is 
Regarding claim 18/15/14, Sakiyama in view of Okamoto and Sakamoto teaches the device of claim 15, Sakiyama further teaches (see figs. 2-4, 7 and 8 above) the bus bar cover (57) includes a storage swelling (see annotated fig. 2 above) on one side in the axial direction; and the storage (storage swelling, see annotated fig. 2 above) accommodates the extension (30V) that extends from the base (31V) in an inner side in the radial direction and intersects the base (31V) in an outer side in the radial direction (pages 6 and 7).
11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama  in view Okamoto as applied to claim 14 above, and further in view of Uchida et al (Uchida) (U.S. Patent No. 6153954).
Regarding claim 19/14, Sakiyama in view of Okamoto teaches the device of claim 14 but does not explicitly teach a temperature sensor to detect a temperature of the bus bar; wherein the bus bar cover includes a sensor storage which is a recess or through hole facing the bus bar; and the temperature sensor is disposed in the sensor storage.
However, Uchida teaches (see fig. 1 below) a temperature sensor (1) to detect a temperature of the coil (13); wherein the cover (14) includes a sensor storage (16) which is a recess or through hole facing the coil (13); and the temperature sensor (1) is disposed in the sensor storage (16) (Abstract; col. 3: 30-65) in order to enable faster installation and assembly of the temperature sensor as well as a more stable detection of temperature (Uchida, Abstract, col. 1: 57-67; col. 2: 40-50).


    PNG
    media_image10.png
    645
    698
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakiyama in view of Okamoto and provide a temperature sensor to detect a temperature of the bus bar; wherein the bus bar cover includes a sensor storage which is a recess or through hole facing the bus bar; and the temperature sensor is disposed in the sensor storage as taught by Uchida in order to enable faster installation and assembly of the .
12.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama  in view Okamoto as applied to claim 24 above, and further in view of Chamberlin et al (Chamberlin) (U.S. PGPub No. 20140028127).
Regarding claim 20/14 (as best understood, see 112b rejection above), Sakiyama in view of Okamoto teaches the device of claim 14, Sakiyama further teaches (see figs. 2-4, 7 and 8 above) the bus bar cover (57) and the bus bar holder (52) are resin molded structures (molded is a product by process limitation not given patentable weight in this apparatus claim, see below) (pages 6 and 7). 
The Examiner points out the limitation of “molded structures” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Sakiyama in view of Okamoto do not explicitly teach either one of the bus bar cover and the bus bar holder includes a protrusion including a front end with a width that is greater than that of the root, and the other one of the bus bar cover and the bus bar holder includes a through hole through which the protrusion is inserted; and the width of the front end is greater than a diameter of the through hole.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakiyama in view of Okamoto and provide either one of the bus bar cover and the bus bar holder includes a protrusion including a front end with a width that is greater than that of the root, and the other one of the bus bar cover and the bus bar holder includes a through hole through which the protrusion is inserted; and the width of the front end is greater than a diameter of the through hole as taught by Chamberlin in order to provide proper alignment and ease of installation (Chamberlin, ¶ 5, ¶ 88).

    PNG
    media_image11.png
    694
    811
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    774
    886
    media_image12.png
    Greyscale

Regarding claim 21/20/14 (as best understood, see 112b rejection above), Sakiyama in view of Okamoto and Chamberlin teaches the device of claim 20 but does not explicitly teach the protrusion in contact with the base at or adjacent to the extension is disposed at or adjacent to the protrusion and the through hole.
However, Okamoto further teaches (see fig. 5 above) the protrusion (34) in contact with the base (see annotated fig. 5 above) at or adjacent to the extension (21) is disposed at or adjacent to the protrusion (14) and the through hole (see annotated fig. 5 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakiyama in view of Okamoto and Chamberlin and provide the protrusion in contact with the base at or adjacent to the extension is disposed at or adjacent to the protrusion and the through hole as further taught by Okamoto in order to prevent excessive noise or rattling during operation of the device (Okamoto, Abstract, ¶ 25).
13.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama  in view Okamoto as applied to claim 25 above, and further in view of Jang et al (Jang) (U.S. PGPub No. 20150137637).
Regarding claim 26/25/14, Sakiyama in view of Okamoto teaches the device of claim 25 but does not explicitly teach the bus bar holder includes a plurality of legs each protruding outward in the radial direction from an outer circumferential surface, and the plurality of legs are fixed on the stator.
However, Jang teaches (see fig. 6 below) the bus bar holder (51) includes a plurality of legs (53) each protruding outward in the radial direction from an outer circumferential surface, and the plurality of legs (53) are fixed on the stator (10) (¶ 34; ¶ 53) in order to provide improved workability and thereby improved speed and efficiency of assembly (Jang, ¶ 8 to ¶ 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakiyama in view of Okamoto and provide the bus bar holder includes a plurality of legs each .

    PNG
    media_image13.png
    681
    692
    media_image13.png
    Greyscale

Allowable Subject Matter
14.	Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22 reasons for the indication of allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the bus bar holder (241) has a polygonal shape in a plan view; the protrusion (241p) or the through hole (242h) is disposed on a corner portion (CR) of the polygonal shape; and the extension (53b) is disposed on a portion other than the corner portion (CR) (see fig. 6 below) -- in the combination as claimed.

    PNG
    media_image14.png
    533
    649
    media_image14.png
    Greyscale

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Otsuji (U.S. PGPub No. 20080242124) teaches a busbar unit comprises busbars each having wire connector portion connected to a conductive wire extending from corresponding coil winding of a motor; and busbar holder opposed to and arranged above an armature of motor in axial direction parallel to center axis of motor. The busbar holder is made of an insulating material. The wire connector portions are arranged on both the bottom surface and top surface of the busbar holder.
Sakamoto ‘659 (U.S. PGPub No. 20170149299) teaches a stator unit has several coils, and a stator core that is provided for winding each coil. Each wire extended from each coil is equipped with a wiring element having several groove portions that are 
Arai (U.S. PGPub No. 20130069461) teaches an apparatus has first insulating holders that retain one of a set of stacked power distribution members of a motor that is unified by insert molding. Second insulating holders retain power distribution members other than the power distribution members retained by the first insulating holders. The power distribution members includes three bus bars, which distribute current to winding wires of a stator corresponding to each phase of the motor, and a neutral bus bar, which connects neutral points of each winding wire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ALEXANDER A SINGH/Examiner, Art Unit 2834